Citation Nr: 1312029	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  11-25 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial disability evaluation for asbestos-related lung disease (ARLD), in excess of 10 percent for the period prior to May 3, 2006, in excess of 30 percent evaluation for the period from May 3, 2006 to December 18, 2006, in excess of 0 percent for the period from December 19, 2006 to February 26, 2008, and in excess of 30 percent for the period from February 27, 2008 to August 26, 2008. 

2.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 27, 2008.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1955 to August 1957.  

In June 2010, the Board of Veterans' Appeals (Board) granted service connection for asbestosis.  This matter came before the Board on appeal from a September 2010 rating decision of the Fort Harrison, Montana, Regional Office (RO), which effectuated the Board's award; established service connection for ARLD and assigned a 10 percent evaluation for the period from October 31, 2005 to March 20, 2006, a noncompensable evaluation for the period from March 21, 2006 to February 26, 2008, a 30 percent evaluation for the period from February 27, 2008 to March 1, 2009, a 10 percent evaluation for the period from March 2, 2009 to August 26, 2009, and a noncompensable evaluation for the period on and after August 27, 2010 for that disability.  In August 2011, the RO, in pertinent part, readjudicated the evaluation of the Veteran's ARLD and assigned a 10 percent evaluation for the period from October 31, 2005 to May 2, 2006, a 30 percent evaluation for the period from May 3, 2006 to December 18, 2006, a noncompensable evaluation for the period from December 19, 2006 to February 26, 2008, a 30 percent evaluation for the period from February 27, 2008 to August 26, 2008, and a 100 percent schedular evaluation for the period on and after August 27, 2008.  

In December 2011, the RO denied a TDIU for the period prior to August 27, 2008.  In March 2012, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected ARLD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation; however, the Court did not provide a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction and because the adjudication derived from the initial rating assignments with subsequent adjudications, the Board has framed the issue as entitlement to an initial evaluation in excess of 10 percent for ARLD for the period prior to May 3, 2006; an evaluation in excess of 30 percent evaluation for ARLD for the period from May 3, 2006 to December 18, 2006; a compensable evaluation for ARLD for the period from December 19, 2006 to February 26, 2008; and an evaluation in excess of 30 percent evaluation for ARLD for the period from February 27, 2008 to August 26, 2008.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue, and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Prior to May 3, 2006, ARLD was objectively shown to be manifested by no more than dyspnea at rest; post-bronchodilator Forced Vital Capacity (FVC) of 72 percent of predicted and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) of 72 percent of predicted; and marked interference with employment.  The Veteran did not require the use of supplementary oxygen.  

2.  During the period from May 3, 2006 to December 18, 2006, ARLD was objectively shown to be manifested by no more than dyspnea at rest and marked interference with employment.  The Veteran did not require the use of supplementary oxygen.  

3.  During the period from December 19, 2006 to February 19, 2008, ARLD was objectively shown to be manifested by no more than severe dyspnea on exertion; dyspnea at rest; post-bronchodilator FVC of 97 percent of predicted and DLCO of 83 percent of predicted; and marked interference with employment.  The Veteran did not require the use of supplementary oxygen.  

4.  During the period from February 27, 2008 to August 26, 2008, ARLD was objectively shown to be manifested by no more than dyspnea while performing activities of daily living; post-bronchodilator FVC of 90 percent of predicted and DLCO of 61 percent of predicted; and marked interference with employment.  The Veteran did not require the use of supplementary oxygen.  

5.  During all relevant periods prior to August 27, 2008, the spirometry/PFT findings fail to adequately reflect the level of disability associated with ARLD.

6.  The Veteran's service-connected pulmonary disability presents such an exception or unusual disability picture that the relevant schedular criteria are inadequate.  

7.  During all relevant periods prior to August 27, 2008, the Veteran's service-connected pulmonary disability resulted in marked interference with employment pursuits and activities of daily living.  

8.  In December 2011, the Department of Veterans Affairs (VA) Director for Compensation and Pension Service denied an extra-schedular evaluation for ADRL under the provisions of 38 C.F.R. § 3.321.  

9.  The issue of entitlement to a TDIU for the period prior to August 27, 2008 is rendered moot by the grant of 100 percent extraschedular disability rating under 38 C.F.R. § 3.321(b).  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the schedular criteria for a 30 percent evaluation for ARLD for the period prior to May 3, 2006 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.97, Diagnostic Code 6833 (2012).  

2.   The schedular criteria for an evaluation in excess of 30 percent evaluation for ARLD for the period from May 3, 2006 to December 18, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.97, Diagnostic Code 6833 (2012).  

3.  The schedular criteria for a compensable evaluation for ARLD for the period from December 19, 2006 to February 26, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.97, Diagnostic Code 6833 (2012).

4.  The schedular criteria for an evaluation in excess of 30 percent evaluation for ARLD for the period from February 27, 2008 to August 26, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.97, Diagnostic Code 6833 (2012).  

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for an extra-schedular 100 percent evaluation for ARLD for the period from October 31, 2005 to August 26, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.321(b)(1) (2012).  

6.  The issue of a TDIU for the period prior to August 27, 2008 is rendered moot by the grant of an extra-schedular 100 percent evaluation under 38 C.F.R. § 3.321(b)(1).  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants a 100 percent extra-schedular evaluation for ARLD for the period prior to August 27, 2008.  As such, no discussion of VA's duty to notify and to assist is necessary.  

Historical Review

In June 2010, the Board granted service connection for asbestosis.  In September 2010, the RO effectuated the Board's award; established service connection for ARLD; and assigned a 10 percent evaluation for the period from October 31, 2005 to March 20, 2006, a noncompensable evaluation for the period from March 21, 2006 to February 26, 2008, a 30 percent evaluation for the period from February 27, 2008 to March 1, 2009, a 10 percent evaluation for the period from March 2, 2009 to August 26, 2009, and a noncompensable evaluation for the period on and after August 27, 2010 for that disability.  In August 2011, the RO readjudicated the evaluation of the Veteran's ARLD and assigned a 10 percent evaluation for the period from October 31, 2005 to May 2, 2006, a 30 percent evaluation for the period from May 3, 2006 to December 18, 2006, a noncompensable evaluation for the period from December 19, 2006 to February 26, 2008, a 30 percent evaluation for the period from February 27, 2008 to August 26, 2008, and a 100 percent schedular evaluation for the period on and after August 27, 2008.  

In September 2011, the RO referred the Veteran's claims to the Director, Compensation and Pension Service, for review to determine whether assignment of extra-schedular evaluations were appropriate under the provisions of both 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  In November 2011, the Director determined that the assignment of extra-schedular evaluations was not warranted.  In December 2011, the RO denied a TDIU for the period prior to August 27, 2008.  

Schedular Evaluation for Asbestos-Related Lung Disease

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Asbestosis and other ARLD are to be evaluated under the General Rating Formula for Interstitial Lung Disease.  The General Rating Formula for Interstitial Lung Disease provides that a 10 percent evaluation is warranted for FVC of 75 to 80 percent of predicted or DLCO of 66 to 80 percent of predicted.  A 30 percent evaluation requires FVC of 65 to 74 percent of predicted or DLCO of 56 to 65 percent of predicted.  A 60 percent evaluation requires FVC of 50 to 64 percent of predicted; DLCO of 40 to 55 percent of predicted; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation requires FVC of less than 50 percent of predicted; DLCO of less than 40 percent of predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or required outpatient oxygen therapy.  

Post-bronchodilator studies are required when pulmonary function tests (PFT) are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833.  

Period Prior to May 3, 2006

An October 31, 2005 Montana Asbestos Surveillance & Screening Activities spirometry interpretation indicates that the Veteran exhibited a FVC which was "within normal limits."  

A December 2005 physical evaluation from the Center for Asbestos Related Disease (CARD) relates that the Veteran complained of increasing shortness of breath which interfered with his physical activities including climbing hills, working outside, and hunting.  He denied using supplemental oxygen.  Contemporaneous PFT revealed post-bronchodilator FVC of 101 (Knudsen) and 84 percent (Crapo) of predicted and DLCO of 82 (Knudsen) and 72 percent (Crapo) of predicted.  An assessment of "ARLD - diffuse pleural changes bilaterally with localized plaquing and calcification" was advanced.  The treating physician commented that "because of the circumferential thickening around his lungs, he is going to continually have notable limitations to his breathing."  

A March 2006 physical evaluation from B. Black, M.D., states that the Veteran was intermittently dyspneic at rest and exhibited an improved FVC.  Contemporaneous PFT revealed post-bronchodilator FVC of 97 (Knudsen) and 80 percent (Crapo) of predicted.  DLCO results were not reported.  An assessment of "increasing dyspnea - I think that this is probably due to some deconditioning along with his extensive pleural disease" was advanced.  

An April 2006 physical evaluation from Dr. Black notes that the Veteran was dyspneic while seated.  The Veteran's pulmonary disorder was found to be "totally impairing his ability to be physically active."  

At a May 2, 2006 VA examination for compensation purposes, the Veteran complained of progressively worsening shortness of breath and a productive cough.  He reported that he became dyspneic at rest, while walking on flat ground, and while using the bathroom.  The Veteran stated that he needed to rest after climbing "6-8 stairs."  On examination, the Veteran exhibited labored breathing during the interview and dizziness associated with deep breathing.  Contemporaneous PFT revealed post-bronchodilator FVC of 72 percent of predicted.  DLCO results were not reported.  An assessment of atelectasis secondary to asbestos exposure was advanced.  

Prior to May 3, 2006, the Veteran's ARLD was objectively shown to be manifested by no more than dyspnea at rest and post-bronchodilator FVC of 72 percent of predicted and a DLCO of 72 percent of predicted.  He was not found to require the use of supplementary oxygen.  Such findings merit assignment of a 30 percent evaluation and no higher under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  

Period from May 3, 2006 to December 18, 2006  

Clinical documentation dated in June 2006 from Dr. Black notes that the Veteran complained of increased shortness of breath including while seated.  He was observed to be intermittently dyspneic at rest.  The doctor found that the Veteran was "severely impaired by his diffuse pleural disease that has been induced by exposure to asbestos."  

VA clinical documentation dated in June 2006 states that the Veteran complained of ongoing dyspnea on exertion.  

During the period from May 3, 2006 to December 18, 2006, the Veteran's ARLD was objectively manifested by no more than dyspnea at rest.  No PFT findings were reported.  The Veteran was not found to require the use of supplementary oxygen.  The Veteran's pulmonary disability was evaluated as 30 percent disabling during the relevant time period.  The Veteran's pulmonary symptoms do not meet the criteria for assignment of an evaluation in excess of 30 percent evaluation under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  

Period from December 19, 2006 to February 26, 2008

A December 19, 2006 physical evaluation from Dr. Black notes that the Veteran complained of shortness of breath with "any type of exertion."  He reported that he tried to work operating a water truck during the preceding summer but could not keep such employment due to his chronic shortness of breath.  On examination, the Veteran was observed to be mildly dyspneic at rest.  Contemporaneous PFT revealed post-bronchodilator FVC of 97 percent of predicted and DLCO of 83 percent of predicted.  An assessment of "asbestosis - progressive dyspnea on exertion suggest that his disease is progressing" was advanced.  

A February 2007 written statement from A. Whitehorse, M.D., conveys that the Veteran had progressive severe asbestos disease manifested by severe dyspnea on exertion.  

During the period between December 19, 2006 and February 19, 2008, the Veteran's ARLD was objectively shown to be manifested by no more than severe dyspnea on exertion, dyspnea at rest, and post-bronchodilator FVC of 97 percent of predicted and DLCO of 83 percent of predicted.  The Veteran was not found to require the use of supplementary oxygen.  Such findings do not warrant assignment of a compensable evaluation under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  

Period from February 27, 2008 to August 26, 2008

A February 27, 2008 physical evaluation from Dr. Black notes that the Veteran reported being less active and not sleeping well.  Contemporaneous PFT revealed post-bronchodilator FVC of 90 percent of predicted and a DLCO of 61of predicted.  An assessment of "asbestos related disease - progressive symptoms and lung function changes which support change in his disease" was advanced.   

An August 19, 2008 physical evaluation from Dr. Black indicates that the Veteran complained of shortness of breath while performing his activities of daily living.  An assessment of "asbestosis - progressive dyspnea on exertion suggest that his disease is progressing."  

From February 27, 2008 to August 26, 2008, ARLD was objectively shown to be manifested by no more than dyspnea while performing activities of daily living and post-bronchodilator FVC of 90 percent of predicted and DLCO of 61 percent of predicted.  The Veteran was not found to require the use of supplementary oxygen.  The Veteran's pulmonary disability was evaluated as 30 percent disabling during the relevant time period.  His pulmonary symptomatology met the criteria for assignment of a 30 percent evaluation and no higher under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  

Extra-Schedular Evaluation for Asbestos-Related Lung Disease

The Veteran asserts that his ARLD merits assignment of an extra-schedular evaluation.  Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular evaluation.  Initially, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a veteran's entitlement to an extraschedular evaluation.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  

After a review of all the evidence and rating the Veteran's disability under the schedular rating criteria, the Board finds that the Veteran's spirometry/PFT findings fail to adequately reflect the level of disability associated with his ARLD during the period between October 31, 2005 and August 27, 2008.  The Veteran's service-connected pulmonary disability was determined by treating medical professionals to encompass marked interference with both his employment pursuits and activities of daily living. The Veteran's service-connected pulmonary disability presents such an exception or unusual disability picture that the relevant schedular criteria are inadequate.  

An August 27, 2008 Certificate of Medical Necessity - Oxygen from Dr. Black reports that the Veteran required supplemental oxygen.  

At a May 2011 VA examination for compensation purposes, the Veteran was diagnosed with severe progressive asbestosis.  The examiner stated that the Veteran's "spirometry [PFT] results are not a true indicator of his current pulmonary disability" and "Veteran cannot work at this time due to his lung condition and has not worked since 1996."  

In light of the May 2011 VA examination report, the RO referred the Veteran's claims to the Director, Compensation and Pension Service for review.  An undated Administrative Review - Extra-Schedular Consideration under 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b) from the Director, Compensation and Pension Service received in December 2011 conveys that:

The Veteran reported retirement in 1996, well prior to any diagnosis of a lung condition, with no evidence that he tried to gain employment subsequent to retirement.  Shortness of breath upon physical activity is noted numerous times throughout the Veteran's treatment records, but there is no indication that the Veteran was unemployable in a sedentary setting.  There is evidence that the Veteran remained active through the time he was evaluated 100 percent disabled on August 27, 2008, as he repeatedly spoke of being outdoors, hunting, fishing, and walking at least a mile a day.  There are extensive records which includes objective evidence in the form of PFT to assign a disability percentage according to rating schedule standards.  The evaluations which were assigned in the rating decision dated August 17, 2011 encompass the Veteran's symptoms of his lung disability, such as shortness of breath.  The totality of the evidence does not support the contention that his service-connected lung disability is so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  While his lung disability would certainly affect the Veteran's ability to work, evidence does not show that it would preclude all types of employment, such as sedentary employment, prior to his total rating on August 27, 2011.  Therefore, entitlement to an extra-schedular rating for lung disease or TDIU on an extra-schedular basis prior to August 27, 2008 is not warranted.  

The December 2011 Administrative Review does not address the May 2011 VA examination report's conclusion that the spirometry/PFT findings fail to properly reflect the level of disability associated with the Veteran's ARLD.  

Subsequent to the December 2011 Administrative Review, the Veteran submitted an August 2012 written statement from Dr. Carey.  The doctor opined that:

Interestingly, the VA examiner also makes note of [the Veteran's] PFTs and states "I feel that his spirometry results are not a true indicator of his current pulmonary disability."  After reviewing [the Veteran's] previous PFTs, I agree with this conclusion.  In ARLD, the problem is one of restriction and lung compliance which is more difficult to calculate than forced expiratory volume (FEV) and FVC.  In fact, most patients with ARLD have normal FEV/FVC ratio indicating a lack of obstructive lung disease.  Historically, [the Veteran's] PFT results showed significant variation and do not correlate with the degree of disability noted by his medical providers.  

***

The VA has granted [the Veteran] staged ratings based on the aforementioned PFTs that both a VA examiner and I find unreliable in determining his true disability.  ...  After a thorough review of [the Veteran's] medical records and multiple lay person statements in regard to his lung related symptoms, I believe [the Veteran] has been unemployable in any capacity since his last reported income in 1996.  [The Veteran] has a track record of being a hard working individual who, if not for his service-connected ARLD, would have continued to work to provide for his family.  

In reviewing the probative evidence of record including the Veteran's written statements on appeal, the Board concurs with both the VA examiner and Dr. Carey that the criteria under Diagnostic Code 6833 do not contemplate the Veteran's severe level of disability and symptomatology and are therefore inadequate to evaluate his ARLD during the period prior to August 27, 2008 when a 100 percent schedular evaluation was awarded based upon his need for supplemental oxygen.  The May 2011 VA examination report and Dr. Carey's August 2012 opinion convey that the Veteran's ARLD alone rendered him unable to secure and follow any form of substantially gainful employment prior to 2005.  Such conclusions are supported by the clinical documentation of record.  Indeed, the December 2006 physical evaluation from Dr. Black documents that the Veteran tried to work and was unable to continue the employment due to his ARLD.  Therefore, the Board finds that a 100 percent extra-schedular evaluation is warranted for ARLD for the period prior to August 27, 2008.  38 C.F.R. § 3.321(b)(1).  

The Board recognizes that the decision above concluded that the schedular criteria for a 30 percent evaluation for ARLD were met for the period prior to May 3, 2003.  However, the Board has determined that the rating criteria is inadequate to evaluate the Veteran's pulmonary disability and has awarded a 100 percent extra-schedular evaluation for the entire period from October 31, 2005 to August 27, 2008.  Such an award clearly represents the greater benefit to the Veteran and the lesser award is encompassed therein.  

TDIU for Period Prior to August 27, 2008

Total ratings for compensation purposes may be assigned where the combined schedular rating for a veteran's service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render a veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  


In light of the Board's award above of a 100 percent extra-schedular evaluation for ARLD for the period prior to August 27, 2008, the issue of a TDIU for the same period is now moot; therefore, the issue of a TDIU is dismissed.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002).  


ORDER 

A 100 percent extra-schedular evaluation for ARLD for the period from October 31, 2005 to August 27, 2008 is granted.  

The issue of a TDIU for the period prior to August 27, 2008, having been rendered moot, is dismissed.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


